                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON


 UNITED STATES OF AMERICA,                        )
                                                  )
       Plaintiff,                                 )         No. 6:20-CR-012-REW-HAI
                                                  )
 v.                                               )
                                                  )                    ORDER
 EARL MCINTOSH,                                   )
                                                  )
       Defendant.                                 )

                                        *** *** *** ***

       After conducting Rule 11 proceedings, see DE 197 (Minute Entry), Judge Ingram

recommended that the undersigned accept Defendant McIntosh’s guilty plea and adjudge him

guilty of Count One of the Indictment (DE 1). See DE 198 (Recommendation). Judge Ingram

expressly informed McIntosh of the right to object to the recommendation and to secure de novo

review from the undersigned. See id. at 2-3. The established, 3-day objection deadline has passed,

and no party has objected.

       The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

S. Ct. 66, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

(holding that a failure to file objections to a magistrate’s judge’s recommendation waives the right

to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

recommendation “to which objection is made”).
      The Court thus, with no objection from any party and on full review of the record,

ORDERS as follows:

      1. The Court ADOPTS DE 198, ACCEPTS McIntosh’s guilty plea, and ADJUDGES

          Defendant guilty of Count One of the Indictment;

      2. The Court CANCELS the trial as to this Defendant; and

      3. The Court will issue a separate sentencing order.1

      This the 18th day of May, 2021.




1
 At the hearing, Judge Ingram remanded McIntosh to custody. See DE 197. This was the status
pre-plea. DE 47. The status will persist pending sentencing.
